MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Mar 27 2019, 10:40 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gregory A. Jones,                                        March 27, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1739
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward
Appellee-Plaintiff                                       Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1703-MR-2



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019                Page 1 of 13
                                          Case Summary
[1]   Gregory A. Jones appeals his conviction for murder, arguing that the trial court

      erred in admitting evidence that the victim was pregnant at the time of her

      death and that the evidence is insufficient to support his conviction. We affirm.



                            Facts and Procedural History
[2]   The evidence most favorable to the verdict establishes that in March 2017,

      Amber Rankin, Kenyatta McCurry, and Kenyatta’s two daughters, A.W. and

      N.M., lived together in a house at 3013 Michigan Street in South Bend. Jones

      also lived in the house. N.M. was Jones’s daughter, and A.W. considered him

      her dad. Kenyatta was also pregnant with a second child from Jones.

      However, Jones was also in a relationship with another woman, Tiaira Miller.


[3]   Around 8:40 a.m. on March 12, Paul and Betty Fisher were driving on

      Michigan Street when they saw a little girl walking on the sidewalk, “carrying a

      bundle that looked like a baby in her arms.” Tr. Vol. II p. 53. What really

      caught the Fishers’ attention, however, was that the little girl was barefoot,

      wearing only a nightshirt even though the temperature was only nineteen

      degrees. It was Sunday, and the Fishers had just attended the 7:30 a.m. mass at

      St. Stanislaus.


[4]   The Fishers knew something was wrong, so they called 911 and stopped to help

      the little girl. As the Fishers got out of their car, they heard the little girl

      scream, “My mommy’s dead. I’ll never see my mommy again. There was

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 2 of 13
      blood everywhere.” Id. at 55. The bundle that the Fishers saw the little girl

      carrying was, in fact, a baby, dressed in a diaper and t-shirt with a blanket

      draped over her. The Fishers learned that the little girl was eight-year-old

      A.W., and that the baby was her one-year-old sister, N.M. According to A.W.,

      she thought her mom was asleep but that there was blood on the bed, so she

      grabbed N.M., left the house, and was “trying to walk to [her] [Aunt] Amber’s

      job to get help.” Id. at 170. Paul relayed this information to the 911 operator,

      and officers from the South Bend Police Department were dispatched to the

      scene.


[5]   Officer Keith Walker arrived at 8:46 a.m. and spoke to A.W., who said that her

      mom was dead. Officer Walker’s police car did not have a car seat, so he asked

      Betty if she would ride along to hold N.M. Betty agreed and rode in the back

      seat to hold N.M. As Officer Walker drove, A.W. directed him to her house,

      which was approximately two blocks from where the Fishers had stopped to

      help her. Officer Walker parked his car in front of the house and went inside to

      investigate. Betty stayed in the car with N.M. and A.W., who was calling out

      the window to the police officers as they arrived on scene, “Is my mommy

      okay? Can you tell me if my mommy’s okay?” Id. at 66. For a time, Betty was

      able to console A.W., but when the officers “brought out the yellow tape,

      [A.W.] started crying again.” Id. Betty tried to comfort A.W. by telling her

      that maybe her mom was sleeping, but A.W. responded, “No. He told me that

      she was probably dead.” Id. at 70. A.W. explained that “her dad was in the




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 3 of 13
      house that morning, and that he told her that her mommy was probably dead.”

      Id. at 77. A.W. also told Betty that her dad was Jones. Id.


[6]   Once inside the house, Officer Walker found Kenyatta lying face down on a

      bed in the back bedroom. Officer Walker yelled to announce himself but did

      not get an answer, so he checked Kenyatta’s pulse. Officer Walker could not

      find a pulse and Kenyatta was not moving, and as he moved closer, Officer

      Walker saw “a pool of coagulated blood underneath [Kenyatta’s] head.” Id. at

      84. Paramedics arrived and pronounced her dead. Kenyatta had been shot

      “inside her mouth.” Id. at 195. Once officers from the homicide unit arrived

      on scene, Officer Walker drove Betty, A.W., and N.M. to the homicide office.

      On the way, Officer Walker asked A.W. who else lives in the house besides her

      mom and sister. A.W. told Officer Walker that her “[Aunt] Amber” lives in the

      house and that Jones is “there sometimes.” Id. at 91-92. Officer Walker also

      asked A.W. who left first that morning, and she told him that “Aunt Amber

      went to work first, then [Jones] left.” Id. at 106.


[7]   Back at the house, crime-scene technicians began processing the scene. In the

      bedroom where Kenyatta was found, the officers found “a spent .40 caliber”

      Smith & Wesson casing in between the bed and wall. Tr. Vol. III p. 26. Inside

      one of the bedroom-dresser drawers, the officers located several firearm

      cartridges. In the living room, the officers observed a bag of marijuana, an

      open purse on the floor, and some $1 bills. Id. at 17. In a hall closet, officers

      found a 9mm handgun magazine sticking out of the pocket of a black North

      Face jacket. See id. at 19-20, 82.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 4 of 13
[8]   Later that morning, at around 10:30 a.m., homicide detectives went to Rally’s

      restaurant to find Amber. After the detectives told Amber what had happened

      to Kenyatta, she told them what she could about that morning. Amber recalled

      that Kenyatta came into her bedroom and said, “Oh, wake up. You’re going to

      be late for work. You got to go to work. It’s 8:16.” Tr. Vol. II p. 131. Amber

      said that she jumped up and went straight to the bathroom to get ready for

      work. After about “ten minutes at most” because she was “super rushing,”

      Amber headed toward the front door to leave. Id. at 132. On her way out,

      Amber saw Kenyatta and Jones walking toward Kenyatta’s bedroom. Neither

      one said anything to Amber as she left for work. According to Amber, this

      “was weird” because normally Kenyatta would say something like “I will see

      you” or “Have a good day at work,” but that morning Kenyatta “didn’t say

      anything.” Id. As Amber left, she noticed that the living-room TV was on and

      that her two nieces were asleep on the couch in front of the TV. After Amber

      left the house, she headed straight to her job at Rally’s.


[9]   Meanwhile, also at around 10:30 a.m., Jones showed up at Tiaira’s house.

      Tiaira had just gotten home after spending the morning with her boyfriend,

      Kaelyn, and was not expecting Jones. Jones told Tiaira that “the police w[ere]

      there,” that she had to “hurry up,” and that they “had to leave.” Tr. Vol. III p.

      150. Tiaira quickly gathered her things and got into Jones’s car. Jones asked

      Tiaira to drive and directed her toward Michigan Street. Once they were in the

      car, Jones told Tiaira, “I was with you all night. Remember that. Just say you

      w[ere] with me all night.” Id. at 151. When Tiaira asked what was going on,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 5 of 13
       Jones responded, “I love you. Just say you w[ere] with me all night. We

       w[ere] together all night.” Id. Jones continued directing Tiaira where to drive

       until they reached their destination, which according to Tiaira was the house

       “[w]here the thing happened.” Id. There were “a whole bunch of police cars”

       at the house, and Jones told Tiaira to drive past the house several times. Id.

       Then Jones “all of [the] sudden” got on the phone and said, “Whoa . . . my

       nephew just told me that somebody killed my baby mama.” Id. at 152. After

       hanging up the phone, Jones told Tiaira to drive to a parking lot where he met

       his mom, his “people,” and “some guys.” Id. at 155. From there, Jones told

       Tiaira to drive to the homicide office. As they arrived at the homicide office,

       Jones asked Tiaira to use her phone and if he could “throw some money in

       [her] bag.” Id. at 156. Tiaira agreed, giving Jones her phone and putting $4980

       of his money in her purse. Once Jones and Tiaira were inside the homicide

       office, Jones went “crazy,” yelling things like “[w]here my baby mama at?” Id.

       at 159. Jones and Tiaira were then separately interviewed by detectives.


[10]   In his statement, Jones said that he had two children with Kenyatta: N.M. and

       another child “due in September.” Ex. 80 (video). Later, however, Jones told

       the detectives that he did not know if the baby was actually his because

       Kenyatta recently contracted an STD that he got tested for and did not have.

       Throughout the interview, Jones discussed his suspicions that Kenyatta was

       sleeping with someone else “behind [his] back.” Id. Specifically, Jones said

       that “if the baby come out and it ain’t mine, I be f*cked up man.” Id. When

       the detectives asked Jones when he last saw Kenyatta, he initially claimed that

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 6 of 13
       the last time he had seen her was the night before at Chuck E. Cheese, where

       they were having N.M.’s first birthday party. Jones said that Kenyatta told him

       that she was going to the casino after the party. Jones did not go to the casino

       and thought that Kenyatta went to the casino with “some mystery guy that

       she’s been dealing with.” Id. He said that after the party, he and Tiaira hung

       out all night and then he took Tiaira home around 9:45 a.m. that morning.

       Jones explained that he was “with [Tiaira] now ‘cause there’s been some fishy

       sh*t going on.” Id. Jones said that he and Tiaira had been “talking” for a

       month or two, that he wanted to “make [Tiaira] [his] fiancée,” and that that

       morning he had planned on “changing all [his] numbers,” taking Tiaira “out of

       town,” and buying her a house. Id. When the detectives told Jones that they

       had video and cell-phone evidence, Jones admitted that he was at the house

       that morning to “grab some money,” but that when he left, Amber was still at

       the house. Id. Jones denied killing Kenyatta.


[11]   At the same time, Tiaira gave her own statement to detectives. She initially

       told the detectives that she was with Jones all night but later admitted that they

       had separated at “like 3:30 in the morning.” Tr. Vol. III p. 160. Tiaira said that

       she had known Jones for “like two-and-a-half weeks” and that they were not

       boyfriend and girlfriend. Id. at 144. Tiaira explained that she had a boyfriend

       named Kaelyn, and that she and Jones were just “hanging out.” Id. at 145.

       Tiaira said that the night before, she and Jones “went to BW3’s” and “Wal-

       Mart” until “about 3:30 in the morning,” when she went home. Id. at 146.

       Tiaira said that after she went home, Kaelyn picked her up, and she spent the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 7 of 13
       rest of the night at Kaelyn’s apartment in Laurel Woods in north South Bend.

       Tiaira said at around 8:40 a.m. that morning, her phone rang and when she

       looked at her phone, she saw “[a] whole bunch of calls and a text message”

       from Jones. Id. at 149. The text message said, “Oh, I f*cked it up.” Id. at 191.

       At around 10:30 a.m. Kaelyn dropped Tiaira off at her house, and shortly

       afterwards, Jones came over and told her that they had to leave.


[12]   After Jones and Tiaira finished giving their statements to the detectives, they

       were both arrested. Jones was charged with murder and Tiaira was charged

       with Level 5 felony assisting a criminal.1 While they were in booking, Jones

       told Tiaira, “I’m sorry. I love you.” and “I want to marry you.” Id. at 167.

       According to another inmate who was in the booking area, Jones also told

       Tiaira “to stay silent and not to fold and to stick to the plan so he could beat

       this.” Id. at 197. Tiaira responded by yelling, “You set me up, bastard.” Id.


[13]   Jones’s jury trial was held in May 2018. During trial, the parties addressed

       whether the evidence that Kenyatta was pregnant at the time of her death was

       admissible. After hearing argument from both the State and defense counsel,

       the trial court allowed the State to present evidence that Kenyatta was pregnant

       because it was relevant to Jones’s motive for committing the crime.


[14]   The State presented the testimony of then nine-year-old A.W., who said that on

       the day of the shooting, she remembered waking up on the living-room couch



       1
           After Jones’s trial, the State dismissed Tiaira’s Level 5 felony assisting-a-criminal charge.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019                      Page 8 of 13
and hearing Jones calling her mom’s name. A.W. said that when she opened

her eyes, she saw Jones standing in the living room. A.W. testified that Jones

came over and said something to her and then left. A.W. could not remember

what Jones said to her. A.W. said that after she woke up, she went into her

mom’s room and thought she was asleep but saw blood on the bed. A.W.

testified that Amber was not at the house when she woke up so she “grabbed

[N.M.] and left out of the house” to get help. Tr. Vol. II p. 170. Amber also

testified and remembered that that morning, Jones “looked weird . . . like he

was crazy or something.” Id. at 134. Amber explained that Kenyatta was

pregnant and that “there was an understanding” the baby was Jones’s. Id. at

126. Amber also recalled that that morning Jones was wearing a black North

Face jacket. Dr. Elizabeth Douglas, a pathologist, testified that she performed

an autopsy on Kenyatta and found that the cause of death was “an intra-oral

gunshot wound.” Id. at 195. Based on Dr. Douglas’s examination of the

entrance wound, she believed that the barrel of the gun was inserted all the way

into Kenyatta’s mouth. Dr. Douglas explained that to illustrate how far back

the barrel was in Kenyatta’s mouth, you would need to “put your finger all the

way back behind your teeth, almost making yourself choke.” Id. at 201. Dr.

Douglas testified that the autopsy also revealed that Kenyatta was ten-weeks

pregnant. Finally, Detective Timothy Wiley testified that he examined Jones’s

cell-phone records and was able to determine that Jones’s cell phone was near

the house when Kenyatta was killed.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 9 of 13
[15]   The jury found Jones guilty of murder, and the trial court sentenced him to the

       maximum term of sixty-five years.


[16]   Jones now appeals.



                                 Discussion and Decision
                                   I. Admission of Evidence
[17]   First, Jones contends that the trial court erred in admitting evidence that

       Kenyatta was pregnant at the time of her death. The admission of evidence is

       within the sound discretion of the trial court, and the decision whether to admit

       evidence will not be reversed absent a showing of manifest abuse of the trial

       court’s discretion resulting in the denial of a fair trial. Evans v. State, 30 N.E.3d
769, 776 (Ind. Ct. App. 2015), trans. denied. An abuse of discretion involves a

       decision that is clearly against the logic and effect of the facts and circumstances

       before the court. Id.


[18]   Generally, relevant evidence is admissible. Ind. Evidence Rule 402. It is also

       well settled that evidence of motive is relevant in the proof of a crime. Tompkins

       v. State, 669 N.E.2d 394, 397 (Ind. 1996). Further, the admission of evidence

       having a tendency to create an inference of motive is within the discretion of the

       trial court. Id. Here, Jones contends that “the fact that [Kenyatta] was

       pregnant” is not relevant because there is “no evidence” that the pregnancy

       “contributed to any possible motive for Jones to have committed this crime.”

       Appellant’s Br. p. 15. This is not so. In his statement to police, Jones

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 10 of 13
       repeatedly discussed his concern that Kenyatta was involved with other men.

       See Ex. 80 (video). Specifically, Jones said that he did not know if the baby was

       his because Kenyatta had been “sleeping around.” Id. Evidence of Kenyatta’s

       pregnancy was relevant because it created an inference of Jones’s motive. As

       such, the trial court did not abuse its discretion in finding that the evidence that

       Kenyatta was pregnant was relevant as to motive.


[19]   Nonetheless, Jones contends that “[a]ny possible probative value” of the

       evidence “would be substantially outweighed by the likely prejudicial effect.”

       Appellant’s Br. p. 15. Indiana Evidence Rule 403 provides that the trial court

       may exclude relevant evidence if its probative value is “substantially

       outweighed” by a danger of, among other things, unfair prejudice. The danger

       of unfair prejudice arises from the potential for a jury to substantially

       overestimate the value of the evidence, or its potential to arouse or inflame the

       passions or sympathies of the jury. Wages v. State, 863 N.E.2d 408, 412 (Ind.

       Ct. App. 2007), reh’g denied, trans. denied. A trial court’s decision regarding

       whether the admission of evidence violates Rule 403 is accorded a great deal of

       deference on appeal, and we review it only for an abuse of discretion.

       Tompkins, 669 N.E.2d at 398. Here, while the evidence of Kenyatta’s

       pregnancy may have been prejudicial to Jones, he does not explain why the

       prejudice was unfair. See Wages, 863 N.E.2d at 413. Moreover, we agree with

       the State that any additional sympathy that the jury may have felt for Kenyatta

       because of her pregnancy “was only marginally more than it would” have

       already had for her “as the mother of two very young children, one of whom


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 11 of 13
       found her dead.” Appellee’s Br. p. 22. Accordingly, given that Rule 403

       requires that the danger of unfair prejudice “substantially outweigh” the

       probative value before the evidence may be excluded, the trial court did not

       commit error by admitting evidence that Kenyatta was pregnant.2


                                    II. Sufficiency of Evidence
[20]   Next, Jones contends that the evidence is insufficient to support his conviction.

       When reviewing the sufficiency of the evidence to support a conviction,

       appellate courts must consider only the probative evidence and reasonable

       inferences supporting the verdict. Sallee v. State, 51 N.E.3d 130, 133 (Ind.

       2016). It is the fact-finder’s role, not that of appellate courts, to assess witness

       credibility and weigh the evidence to determine whether it is sufficient to

       support a conviction. Id. It is not necessary that the evidence “overcome every

       reasonable hypothesis of innocence.” Id. (quotation omitted). The evidence is

       sufficient if an inference may reasonably be drawn from it to support the

       verdict. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).


[21]   Jones argues that the evidence, at best, only proves that he “possibly had the

       opportunity to commit the crime.” Appellant’s Br. p. 11. Specifically, Jones

       highlights that there were “no witnesses who pointed the finger at Jones,” that

       there was “no shot spotter in the area,” that there were “no cameras [to show]




       2
        The State argues that Jones failed to make “timely objections” to the evidence that Kenyatta was pregnant
       and that therefore we should address this issue as fundamental error. Appellee’s Br. p. 19. Because we find
       no error in the admission of the evidence, we do not need to address the State’s argument.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019                 Page 12 of 13
       where Jones was or was not near the time of the murder,” that “no blood [was]

       found on Jones’ clothes,” that there was “no evidence [of] any argument”

       between Jones and Kenyatta, and that there was “no murder weapon” linked to

       Jones. Appellant’s Br. pp. 12-13. However, all of these things were pointed out

       to the jury during trial, and the jury found Jones guilty of murder. Moreover, in

       making his sufficiency challenge, Jones does not acknowledge the other

       evidence admitted in this case. The evidence shows that Jones was the only

       person in the house with Kenyatta and her two daughters when Amber left for

       work at around 8:26 a.m. Betty also testified that A.W. said that Jones told her

       “mommy was probably dead.” Furthermore, Jones admitted that he was at the

       house with Kenyatta that morning, and cell-phone records showed that Jones’s

       cell phone was near the house when Kenyatta was killed. Finally, there is also

       evidence that Tiara attempted to provide a false alibi for Jones to the police,

       testifying that Jones told her to “[j]ust say you w[ere] with me all night. We

       w[ere] together all night.” Tr. Vol. III p. 151. See McKinstry v. State, 660
N.E.2d 1052, 1053 (Ind. Ct. App. 1996) (attempts to fabricate an alibi may be

       considered evidence of consciousness of guilt on the part of the accused).

       Accordingly, Jones’s sufficiency challenge fails.


[22]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1739 | March 27, 2019   Page 13 of 13